 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONNIE G. YOUNG,                                    No. 2:17-cv-02596-CKD-P
12                         Plaintiff,
13           v.                                           ORDER
14    DEPUTY LEE, et al.,
15                         Defendants.
16

17            Plaintiff is a county inmate proceeding pro se and in forma pauperis in this federal civil

18   rights action filed pursuant to 42 U.S.C. § 1983. On December 27, 2019, defendants filed a

19   motion to dismiss as well as a motion to strike portions of the first amended complaint. ECF Nos.

20   24-25. To date, plaintiff has not filed an opposition or otherwise responded to the motion.

21   However, plaintiff did file a notice of change of address on January 8, 2020 indicating that he is

22   now in custody at the Calaveras County Jail. ECF No. 30. In light of this change of address, it

23   appears to the court that plaintiff may not have received a copy of the pending motion to dismiss.

24   Therefore, the court will sua sponte grant plaintiff an extension of time to file an opposition or a

25   statement of non-opposition to the motion to dismiss.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1.    Defendants are ordered to re-serve a copy of their motion to dismiss and motion to

28                strike on plaintiff at his current address within 7 days from the date of this order.
                                                          1
 1           2. Defendants shall file a Notice of Service indicating the date and manner of service on

 2               plaintiff.

 3           3. Plaintiff shall file an opposition or statement of non-opposition to the motion to

 4               dismiss within 30 days from the date of service.

 5           4. Defendants’ reply, if any, is due 14 days from the date of filing of plaintiff’s

 6               opposition.

 7   Dated: January 31, 2020
                                                       _____________________________________
 8
                                                       CAROLYN K. DELANEY
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16   12/young2596.36.suasponte.docx

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
